DETAILED ACTION
Response to Amendment
The Amendment filed September 29, 2020 has been entered. Claims 1 – 6, 8 – 12, 14 – 18 and 21 – 24 are pending in the application with claims 7, 13, 19 and 20 being cancelled and claims 21 – 24 being newly added. The amendment to the claims have overcome the 112 rejections set forth in the last Final Action mailed July 2, 2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 6, 8 – 12, 14 – 18 and 21 – 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a turbine mounted to the trailer and directly coupled to the pump to drive the pump” in line 4. The phrase “directly coupled” in the limitation makes the claim indefinite because it is unclear as to what constitutes “direct” coupling. The conventional meaning that can be interpreted is that the turbine is connected to the pump such that there are no other components between the pump and the turbine. However, in view of the specification, the connection between the turbine and the pump is such that there is a gearbox present between 
Claims 2 – 6, 8 – 12, 14 – 18 and 21 – 24 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5, 8, 10 – 12, 14 – 16, 18, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine et al. (US 2008/0029267 – herein after Shampine) in view of Rae et al. (US 2003/0164252 – herein after Rae.
In reference to claim 1, Shampine teaches a mobile pump system (in fig. 6), comprising: 
a trailer (102) movable by a vehicle (104); 
a pump (501) mounted to the trailer, the pump configured to pump a fluid (water); and
a turbine (506) mounted to the trailer (¶45: the pump is powered by prime mover 506; ¶56: the prime mover can be an engine or turbine) and directly coupled (via gearbox 511) to the pump (501) to drive the pump,
wherein the turbine and the pump are mounted to the same trailer (as seen in fig. 6).
Shampine teaches (in ¶31) the control system (329) that is employed to control the entire pump system (300, in fig.3). Shampine further teaches (in ¶22) “In a typical hydraulic fracturing operation, an estimate of the well pressure and the flow rate required to create the desired side fractures in the wellbore is calculated”. Therefore, the well pressure, required flow rate and horse power of the pump system are all determined based on the wellbore conditions.
Shampine remains silent on the mobile pump system, wherein: the pump is configured to pump the fluid at a flow rate as low as 0.1 bpm and/or the pump is configured to adjust a flow rate of the pump by an increment as low as 1/10th of a bpm. 
However, Rae teaches (in ¶64) the fluid pump (that is used to perform the method of drilling in a wellbore) can pump fluid at any of the flow rates th of a bpm (i.e. 0.1bpm {1/10th of 0.2 bpm}).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the pump of Shampine to pump flow rates as low as 0.1bpm or 1/10th of a bpm as taught by Rae for the purpose of adapting the pump system of Shampine to the variable conditions developing in the well. 
As noted by Rae (¶55), the flow rate can be any flow rate effective to provide an acceptable rate of progression. Therefore, it would also have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to configure the pump of Shampine to pump flow rates as low as 0.1bpm or 1/10th of a bpm as taught by Rae since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Please note that in the instant application, page 3 (¶13) or pages 9-10 (¶69), applicant has not disclosed any criticality for the claimed limitation of pumping the flow rate as low as 0.1 bpm or 1/10th of a bpm.
In reference to claim 2, Shampine teaches
In reference to claim 3, Shampine teaches the mobile pump system, wherein the fluid comprises water and/or a chemical additive (¶28: 321 water tanks).
In reference to claim 4, Shampine teaches the mobile pump system, wherein the pump (501) comprises an auger or impeller configured to move the fluid (pump 501 is a multistage centrifugal pump; see fig. 4 and ¶44).
In reference to claim 5, Shampine teaches the mobile pump system, wherein the pump is not permanently installed at a site for performing a pressure pumping application (as seen in fig. 5: the pump system is mounted on a movable trailer).
In reference to claim 8, Shampine teaches the mobile pump system, wherein (as seen in fig. 5) the pump (501) is in fluid communication with a wellbore (122/120).
In reference to claim 10, Shampine teaches the mobile pump system, comprising a plurality of pumps (as seen in fig. 6 in view of ¶45: 501 comprises four centrifugal barrels/pumps 530) mounted to the trailer (102), wherein each pump is powered by the turbine mounted on the trailer and directly coupled to the plurality of pumps [¶45: the pump is powered by prime mover 506; ¶56: the prime mover can be an engine or turbine; the turbine is coupled to the plurality of pumps via gearbox 511].
In reference to claim 11, Shampine teaches the mobile pump system, further comprising a controller (329; fig. 3) configured to remotely control the pump (¶31).
In reference to claim 12, Shampine teaches the mobile pump system, wherein the controller (329) comprises a portable computing device
In reference to claim 14, Shampine teaches the mobile pump system, wherein (fig. 6) the turbine (506) comprises a direct coupled gear connection (511: gearbox).
In reference to claims 15, 16 and 18, they are the method claims. The modified mobile pump system of Shampine and Rae does not explicitly teach the method for performing a pressure pumping application; however, the modified mobile pump system of Shampine and Rae does teach all the structural limitations as set forth in claims 1 and 2. Therefore, if a prior art device, in its normal and usual operation, would necessarily perform the process or method claimed, then the process or method claimed will be considered to be obvious by the prior art device. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02(I)
[For claim 16, it is to be noted that Shampine discloses “a fluid container (321; in fig. 9) for the fluid that is pumped into the wellbore 122/120”].
In reference to claim 21, Shampine, as modified, teaches the mobile pump system, wherein the pump is capable of pumping the fluid at both a flow rate as low as 0.1 bpm and a flow rate as high as 60 bpm 
(the modified pump of Shampine is capable of having the claimed feature: 
Flow rate as low as 0.1bpm: in view of disclosure of Rae, as discussed in claim 1 above;
Flow rate as high as 60bpm, see Shampine: (i) in view of ¶34, “various wells might have hydraulic horsepower requirements in the range of about 500HP to 100,000HP”, therefore if 5000HP is taken into consideration with 6000psi requirement {in view of ¶22}, then the flow rate would be 34bpm which falls within or (ii) alternatively claimed 60bpm flow rate with 6000psi requirement would require about 8823.5 HP which falls within the stated range of about 500HP to 100,000HP {in ¶34}; see ¶61: the pumps disclosed in Shampine are capable of providing power in the range of of about 500HP to 100,000HP).
In reference to claim 23, Shampine, as modified, teaches the mobile pump system, wherein the plurality of pumps comprises a first pump and a second pump, wherein the first pump is configured to pump the fluid at a flow rate as low as 0.1 bpm, and the first pump comprises a triplex pump [in view of ¶45 and fig. 6: there are four pumps or pump barrels 530; three pump barrels = a first pump, i.e., a triplex pump (as claimed) and remaining pump barrel = a second pump; in view of ¶31 and ¶47: if one of the pumps fail, then the remaining ones make up for the lost power; thus the asserted first pump (group of 3 pump barrels) in the modified pump system is capable of pumping the fluid at a flow rate as low as 0.1bpm].
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rae and Sigmar et al. (US 2020/0088202 – herein after Sigmar).
Regarding claim 6,
Shampine remains silent on wherein the turbine is operated using field gas, compressed natural gas, diesel fuel, or gasoline.
However, Sigmar teaches
It is implicit that the turbine taught by Shampine would use some sort of fuel means. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fuel means in Shampine with the specific fuel means as taught by Sigmar in order to obtain the predictable result of producing power to operate the pumps in the mobile pump system. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, utilizing field gas as fuel means may provide a significant reduction of greenhouse and carbon emissions as compared to power generation systems used in conjunction with conventional fracking systems, which burn diesel or other refined fuels while field gas is being flared in the vicinity, as recognized by Sigmar (in ¶45).
Regarding claim 9,
Shampine remains silent on wherein the turbine is operated using field gas.
However, Sigmar teaches the mobile pump system, wherein turbine power unit (102) is operated using field gas (¶45 or shown in fig. 2A; 236).
It is implicit that the turbine taught by Shampine would use some sort of fuel means. Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the generic fuel means in Shampine with the specific fuel means as taught by Sigmar in order to obtain the predictable result of producing power to operate the pumps in the mobile pump system. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007). Furthermore, doing so may provide a significant reduction of greenhouse and carbon emissions as compared to power generation systems Sigmar (in ¶45).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rae and Smith et al. (US 2018/0320503 – herein after Smith).
Shampine remains silent on the method, comprising: positioning a plug in a lateral of the wellbore using the fluid pumped into the wellbore.
However, Smith teaches that (in ¶2) during multi-zone fracturing operations, packers and/or bridge plugs will be used in a cased well to isolate zones for separate perforating and/or fracturing, and will often include sequential isolation of multiple zones within the well has the perforating and fracturing is performed. Smith further teaches the bridge plugs can be positioned in the wellbore using various techniques (¶26). One of the techniques being actuating/moving the plug hydraulically.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to use the fluid pumped into the wellbore of Shampine also as the fluid to hydraulically position the plug in the wellbore as taught by Smith since it was one of the known techniques to use and position the plug for isolating zones for separate perforating and/or fracturing, as evidenced by Smith above.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rae and Stokkevag et al. (US 2018/0266412 – herein after Stokkevag.
Shampine teaches the pump system, further comprising a fuel source (fuel tank) in fluid communication with the turbine [it is implicit that the turbine taught by Shampine would use some sort of fuel means].
Shampine remains silent on the pump system, further comprising a fuel tank mounted to the trailer.
However, Stokkevag teaches a mobile pump system, wherein (see fig. 4 and ¶32) a fuel tank (32) is mounted to the trailer and the fuel tank is in fluid communication with the turbine (26).
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to locate the fuel tank that is in fluid communication with the turbine in the pump system of Shampine on the trailer as taught Stokkevag since it has been held that rearranging parts of the invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.  Please note that in the instant application, page 18 (¶102), applicant has not disclosed any criticality for the claimed limitation of locating the fuel tank on the trailer.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shampine in view of Rae and Cryer et al. (US 2014/0010671 – herein after Cryer).
Shapmine teaches (see claim 5) that the prime mover (506) is chosen from the group consisting of a diesel engine, a gas turbine, a steam turbine, an AC electric motor, and a DC electric motor.
Shampine remains silent on
However, Cryer teaches the mobile pump system, further comprising (see ¶21) both the turbine (104: prime mover, see fig. 1) and an electric motor (112) mounted to the trailer (100) and coupled to the pump (114) to drive the pump.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to substitute the driving/power means that comprises of turbine in the pump system of Shampine with the driving/power means that comprises of turbine and electric motor as taught Cryer in order to obtain the predictable result of opearting the pumps for pumping the fluid into the wellbore. KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007).
Response to Arguments
The following applicant's arguments, filed September 29, 2020, with respect to Shampine have been fully considered but it is not persuasive.
Argument: “Moreover, the background of Shampine emphasizes the extremely high pressures required by the pump assemblies for special oilfield applications described in Shampine, which reinforces the fact that the features added to independent claims 1 and 15 would not have been obvious thereover.”
It is not defined in Shampine as to what constitutes “high pressure”. Shampine only states (see ¶3) that the high pressures are sometimes in the range 10000psi to 15000psi or more. Therefore, “high pressure” does not need to be interpreted as pressure value above 10000 psi. Furthermore, applicant does not set forth any evidence as to how the pump of Shampine would be incapable of providing the claimed flow rate(s) in the independent claim 1. Applicant’s assertion amounts to nothing more than attorney In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997); see also In re Pearson, 494 F.2d 1399, 1405 (CCPA 1974) (An attorney’s arguments in a brief cannot take the place of evidence.).
Furthermore, the amendment to independent claim 1 changed the scope of the claim. As a result, the prior art(s) of Shampine has/have been re-evaluated and re-applied to claim 1, in view of Rae.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/Examiner, Art Unit 3746